OFFICE OF THE ATTORNEY       GENERAL   OF TEXAS
                      AUSTIN




                                         kfarch31, 1939


Xr. J. F. Bryan
County r:.ttoIney
Bmzorie County
An&1etor!,Texas




                               attar to 8lwPiff sohnsoa

                            whether or not eizsoe
                          oted In tw.s oounty ywl
                        to IupOutxdoattle in the




                here are no feness along the hlgh-
             oad; that is, the landowner's proper-
     ty Is not fenoed off I’POJJI
                               tha highway and
     there fe nothing to keep his oattle irem going
     from hia land on to the highway.
          -YQU want to know if, when ialsuoh a *aEm
Mr. J. F. Bryan, Maroh 31, 1939, Page 2


     where the ownur IS not having his oattle
     herded but the cattle are not on the high-
     way, tbat you could go on the owner's land
     and Impound the cattle. It is my opinion
     that you oould not do this."
          'Healsh to express our appreolatlon for the
able brief whictiyou submitted to ua. This exoallent
brief has aided us greatly In passing upon this quegtion.
Artlolc 6965, Revised Civil Statutes of Tezae reada am
rollows:




          ?‘fi. any stook %arbi.ddoa to ‘mm a$ -Jar-
    aball antei.~.thsinoloH6 landr;‘or   &all,
    without being herded,.~fobi'aboutt"the'reslUsnoo,
    lots or oultitated lkixide~ofany persuiiother
    tha# the owuer of sluh #took wlthout his eon-
    ml6, in-any oouaty OP embalt~alon In WhiOh
    the p~ovloloneof thl8 ohaptar harQ bsooae
    operet2re in tha auumr .prorided,  In this ol+p-
    tar, the owner, laseoo, or pereon in lawful
    poeassslon of suoh l8nds nay islpetmdmob
    atook and detain the 8am until his fee8 and
    all damages woasionod by Bald 8toek’~      pdd
    to bimr provided that a0 aalma shall be
Xr..J. ? . Eryan, Xaroh 31, 1939, Page 3


     impounded except as provided in the preoed-
     Ing article, unless they have entered upon
     the inclosed lands CT be found roaming about
     the resldcnoe, lots or clrltlretedlhnd of
     n1:other,bmi, whenever any stock Is impound-
     ed, notice thereof shall be given to the
     owner, If lzown, and such owner shell be
     entitled to thefr postx9f5slcm
                                  upon payment or
     reeseand damages."
         ."
         Artlols 6938.3e~loqd 01~5.1Statutes of Tsxas,
mad8 as iollowst
          .wIfiany&ok .X?rbIdd&'to~runat Lar*
     shall enter the lnolomed lands, or shall
     without being h6rd6d;rwa &out the rs&
     danoe, lots or oultlvats&Land.~ofsny parson,
     other -&artthe owner.oi.auoh,tt&okrithoub '
    .hIa oonssnt, In anf ootsity~~or;%iEdi~~~io%:~
     In whloh the provIsIons.irl fhis rubdI~aIo@
     ha- beoime operatIM In thq.miunerprovldd
     In the prsaediry artlolss, the ounsr, &msoa.
     or persoa'~In l6wfQl ~posm8aslonof soah haar:
     sky Impound said stosk.and,ds%aInthe s&i6
     until hItiises and all dimages.~ooaslonsd~~b$~
     aaid stbok.arspaId~.to.Umi ~~o.anlmal8~WaZl
     bitImpouaaeauQless alo li6v6entema .ttpon    ~.
                                                   L.'
                                                     :
    ~theinalossd land8‘~  i
                        q!&    $l .be fouql awmI~
     ibout the rssidenoe, O'i, Or ultlvatmd: '. ..
     land of doother; a&d wainsvsrany~stosk~$8 :
     is&sounded notlde thereiN shaX1 at onoe bs ..~
    .glvento the ownsr. if Snam, and snoli~:omsr
     shall bs sntitled to,$he$r pqs8e8s~o%opbll
     p6)msn.tof.r688 6na .mgw.*               ~.:.

           Art1016 1369, Penal cod& of Tszas, ,x6668am
tollow6t
          "Wboe~e~ ~shallrilfully turn out or     1
     oausa to bs'turnedout on land not his own
     or and& his oontrol ok rilfully fa'llor r8-
     rums to keep up any stook, prohibitedby law
     rroq running at largs In any,oouaty or riub-
    ~XlvIsIonof any oounty in whioh the atoak.
3dr. J. Y. Eryen, J.Xarch31, 1939, Page 4



     lsw !~a bv:.nadcgted, or wilfully allow Such
     stcok tc trespass upon the land of another
     in suoi:count::or subdivision thereof, or
     wilfullg permit tc run at large any stook
     of his own, or of which he is the agent or
     or which he hss the aontrol, and not per-
     mitted to run at large In any county or aub-
     division of any county In which the atook
     law has been adcpted, shall be fined not
     less than five nor more than fiity dollars.*

           Artiole 1370, Psnal Oode of Texas re,ads
f0llCWSt
          Wh&+ar 8ballkno&ly'pirmlt       any her-
     sea, males, jacks, .jqm$ts, ana oattle to        .
     'km at.&arge in any territqry.inthis State. !,     _
     whw-4 *Itaplvvisions~.~t&e lrlreor thti
     State bqa been adopted.prohlbltine arty er .
     suahaalmals fro~~ruan%n&atlarigesh&ll.ba ~.
     tine4 not less than,five.normore than two.                   -
     huMFed ,$ollars.*      ...              : ...y..
           T&e   Ju.rita~~dei&,   Vd. 59, +z& 2369;~&~..‘8S   .
read8 as followat




           'In ti,
                 territory in w&h     the .X& Ms.
     bean’.duly adopted, th@lsnQ owner 1s ,gu,l.lty
                                                 ',
    oi no fault or negll(pmom in foiling te%enao
    lgdhst the animals wh$eh are ftirblb&en .to :
    roam ths:oountyat will. The ounerd~of auoh
    sh&jc must'keespthe ssme oonflnad at their..
    pefll;~dlss they will be held liable to aa-
     oount for.the damages ti,lahw~ba ~lnflloted
    on ~thelrneighbors by .suohanlmale.*
             .I
          lZi&@*se     La*, page 1146, reaae .lspart a8
follollst
           The Right of the State to kaaet.1e@211;A
                                               ")I',


                                                         .
Er. J. P. Bryan, Harch 31, 1939, Page 5


        latlon prohibiting animals from running at
        large and providing for the teEin up and
        impcundlng thereof when so fount, Is unques-
        tionably a legitimate exerciac of the poliae
        power desll;nedto proteot the public at large
        in the use and enjoyment of the publia streets."
          Corpus Jur?s, Vol. 3, pago El,    Lea. 61.2,
reads as follows:
             %I animal cm.the land or it8 owner or
        on the land of another:,
                               w&at-herwith or with-
        out the   nuimsLon'eSthe lattar 1.snot at
        -49 lx ass the statuttiso provldea.*~
           Oorpw Jurl~Seoumlum, Val.J,pagelesB, nag8
l   i011ows:::
           nAnlh~ on the laid of their orme* am3
      not at.large.-
             Corpus Jtirlm,Vol. 3, page 186, Sea.-653,
reads    in.part au follows:



        the atatut?tw
          Thenwrore, y0.q.ars'rsspeotfullyadvfsa$ that
it is the .~plnlonof .tblsDe#artment that errlong ar
atook re~inad on the owner's own property, theWwould
not be running at large, .norwould the .sherlfSthen
                          then, nor would the 'qor then
hare the.rfght to ,$.mpound
be guilty of orimlnal violation of the stoak lnws.




WJFtAW